JUDGE Saffold
delivered the opinion of the Court.
This action was commenced by petition and summons against Brahan on his Note: he filed a general demurrer to the petition, and at the trial term, by his Attorney, ** withdrew his plea, and says nothing in bar of the plaintiff’s action.” Judgment was thereupon rendered against him. He now assigns as Errors—1st, That the petition and summons are defective and unsubstantial.
This cannot be treated as an assignment. It is general and indefinite, and does not direct us to what part of those proceedings to look for the supposed Errors,
. 2d, Judgment was rendered as on waiver of defendant’s plea, and the Record shews that the case stood on demurrer, and not on plea in bar, or abatement.
3d, The demurrer was not overruled.
A demurrer is a plea tendering an issue in law. The Record shews that the plaintiff in Error, after having filed his demurrer to the declaration, “ withdraws his plea, and says nothing in bar of the plaintiff’s action.” Nothing of the nature of a plea, but the demurrer appears in the Record, Tire only reasonable construction which can be given to this entry is, that the defendant abandoned his demurrer, and offered nothing farther in defence. The two other assignments are contradicted by the Record.’
Let the judgment be affirmed.